THE THIRTEENTH COURT OF APPEALS

                                    13-20-00261-CV


 Certain Underwriters at Lloyd's of London Subscribing to Policy No. NAJL05000016-
  H87, as Subrogee of Momentum Hospitality, Inc. & 75 and Sunny Hospitality d/b/a
                                 Fairfield Inn & Suites
                                            v.
                              Mayse & Associates, Inc.


                                    On Appeal from the
                      343rd District Court of Aransas County, Texas
                         Trial Court Cause No. A-19-0236-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 23, 2021